

	

		II

		109th CONGRESS

		1st Session

		S. 236

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2005

			Mr. Nelson of Nebraska

			 (for himself, Ms. Collins,

			 Ms. Cantwell, and

			 Mrs. Murray) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to

		  clarify the treatment of payment under the medicare program for clinical

		  laboratory tests furnished by critical access hospitals.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Critical Access to Clinical Lab

			 Services Act of 2005.

		

			2.

			Clarification of payment for clinical laboratory tests

			 furnished by critical access hospitals

			

				(a)

				In general

				Section 1834(g)(4) of the

			 Social Security Act (42 U.S.C.

			 1395m(g)(4)) is amended—

				

					(1)

					in the heading, by striking No

			 beneficiary cost-sharing

			 for and inserting Treatment

			 of; and

				

					(2)

					by adding at the end the following new sentence: “For purposes of

			 the preceding sentence and section 1861(mm)(3), clinical diagnostic laboratory

			 services furnished by a critical access hospital shall be treated as being

			 furnished as part of outpatient critical access services without regard to

			 whether—

					

						

							(A)

							the individual with respect to whom such services are furnished

				is physically present in the critical access hospital at the time the specimen

				is collected;

						

							(B)

							such individual is registered as an outpatient on the records

				of, and receives such services directly from, the critical access hospital;

				or

						

							(C)

							payment is (or, but for this subsection, would be) available

				for such services under the fee schedule established under section

				1833(h).

						.

				(b)Effective

			 dateThe amendments made by subsection (a) shall apply to cost

			 reporting periods beginning on or after October 1, 2003.

			

